Morrissey, C. J.
The question before us is whether, under section 8189, Rev. St. 1913, a party appealing to the supreme court *231from a judgment in a law action, in order to supersede the judgment, must file a supersedeas bond within 20 days after the entry of the judgment, or-whether it is sufficient to file such bond within 20 days after the overruling of the motion for a new trial.
Section 8189,- Rev. St. 1913, provides that an appeal shall not operate as a supersedeas in any case, unless the appellant executes a proper bond “within twenty days next after the rendition of such judgment or decree, or the making of such final order.” A judgment or decree in an equity case may be treated as final, so as to give a right of appeal, immediately upon its rendition, but in a law action the character of finality which a judgment must possess in order to be reviewable in this court does not attach until the overruling of a motion for a new trial. If the time for filing a supersedeas bond begins to run from the day the judgment is entered, it might operate so as to require the execution of this instrument while the motion for a new trial was still pending, while the judgment was not yet subject to review by this court, and while it was still uncertain whether an appeal would be necessary. Such a situation was not intended by the legislature. The time does not begin to run until the motion for a new trial is overruled.
Affirmed.
Letton and Day, JJ., not sitting.